Citation Nr: 0516058	
Decision Date: 06/14/05    Archive Date: 06/21/05

DOCKET NO.  02-05 911	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.

2.  Entitlement to nonservice-connected pension benefits.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. P. Shonk, Associate Counsel






INTRODUCTION

The veteran served on active duty from December 1980 to 
September 1992.  

This matter comes to the Board of Veterans' Appeals (Board) 
from an August 2001 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina, which denied service connection for depression, 
mechanical low back pain, and entitlement to nonservice-
connected pension benefits.  In October 2003, the Board 
denied the claim of service connection for a psychiatric 
disorder (including depression), and remanded the claim of 
service connection for a low back disorder.  The Board also 
deferred the claim of entitlement to nonservice-connected 
pension benefits pending additional evidentiary development 
of the low back claim.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

Considering the Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126, and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326, this 
case requires further action.  

Particularly, the Board's October 2003 remand sought a VA 
examination for the purposes of a nexus opinion (it noted in-
service treatment related to the veteran's low back, and a 
post-service diagnosis of mechanical low back pain as well as 
a 2002 VA MRI showing degenerative disc dessication in the 
lumbar spine).  

Thereafter, the claims file contains a May 11, 2004, VCAA 
notification letter with a different address for the veteran 
than that reflected earlier in the record.  The RO arranged 
for a VA examination, and a May 24, 2004, note indicated that 
the veteran failed to report.  Based upon the failure to 
show, the RO denied the veteran's claim of service 
connection.

Upon the veteran's appeal reaching the Board this time, a 
review of the record revealed some disparity regarding the 
veteran's correct address.  As the veteran's proper address 
has been identified by the veteran's representative in a May 
19, 2005, correspondence, and affording the veteran every 
benefit under the law, the case should be remanded again for 
a VA examination.

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  Given the passage of time, and in 
light of the issue concerning an 
accurate address following the Board's 
October 2003 remand, the RO should send 
proper VCAA notification and attempt to 
obtain any current treatment records 
concerning the veteran's low back 

2.  The veteran should be scheduled for 
a VA medical examination.  The RO 
should forward the veteran's claims 
file for review (with any additional 
evidence obtained by the RO).  All 
opinions and conclusions expressed must 
be supported by a complete rationale in 
a report.  The examiner should clarify 
the diagnosis of any low back disorder 
by performing all indicated 
neurological/diagnostic testing, and 
provide an opinion as to whether it is 
at least as likely as not that any low 
back disorder is related to service.

3.  Then, the RO should readjudicate 
the veteran's claim of service 
connection for a low back disorder, and 
entitlement to nonservice-connected 
pension benefits.  If the determination 
of these claims remains unfavorable to 
the veteran, the RO must issue a 
supplemental statement of the case and 
provide him a reasonable period of time 
to respond before this case is returned 
to the Board.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C.A. §§ 5109B, 7112).



	                  
_________________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




